DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Original Claims 1-15 are pending.

Priority
The application claims benefit of 62/817,949 filed 03/13/2019.

Specification
The disclosure is objected to because paragraphs [0016] and [0039] contain embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Correction is respectfully requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montesinos (US 20120258168 A1).
Montesinos discloses composition that promotes ocular health, the composition comprises vitamin A, which includes beta-carotene; vitamin C; vitamin D; vitamin E; zinc; copper; selenium; non-vitamin A carotenoids, which include lutein and zeaxanthin; omega-3 fatty acids, which include eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA); taurine; alpha lipoic acid; pine bark extract; astaxanthin; and Piper spp. Extract (see the whole document with emphasis on the abstract, paragraphs [0006] and [0018]).   In one embodiment, the composition on Table 1 comprises dose of:
Component				Daily Dose Range		Units of Measure

Vitamin A (pre-formed)			2,500-50,000 			IU
Beta-Carotene (pro-vitamin A)		0-50,000			 IU
Vitamin C					60-500			 	mg
Vitamin D					400-2,000			 IU
Vitamin E (natural or synthetic)		0-400 				IU
Zinc						15-80 				mg
Copper 					0-2 (1-2 if zinc is
above 30 mg)			mg
Selenium					 35-200			g
Non-Vitamin A Carotenoid – Lutein		 5-50				mg
Non-Vitamin A Carotenoid – Zeaxanthin	0.25-12			mg
Total Non-Vitamin A Carotenoids 		5-62				mg
Omega-3 Fatty Acid – Eicosapentaenoic	0-5,000			mg
acid
Omega-3 Fatty Acid - Docosahexaenoic 	0-3,000			mg
acid
Total Omega-3 Fatty Acids			 0-5,000			mg

Alpha Lipoic Acid 				0-1,000			mg
Pine Bark Extract 				0-500				mg
Astaxanthin 					0-5				mg
Piper spp. Extract 				0-5				mg


The composition is formed by blending (paragraphs [0024], [0030]) and the composition is administered to promote ocular health (see the whole document with emphasis on paragraphs [0025]-[0034] and claims 10, 13 and 18-20). 
Thus for claims 1, 3, 5, 7, 11 and 14, Montesinos teaches all the elements of these claims.   Montesinos teaches blending vitamin C, Vitamin E, Zinc, Copper, Selenium, Lutein, Zeaxanthin, EPA, DHA, alpha lipoic acid, Astaxanthin (instant claim 7) to form a composition (instant claim 1) for promoting ocular health/treating eyes (instant claim 11).   Montesinos differs from claims 1, 3 and 11 in that while Montesinos teaches blending Vitamin C, Vitamin E, Zinc, Copper, Selenium, Lutein, Zeaxanthin, EPA, DHA, Astaxanthin (instant claim 7) to form a composition (instant claim 1) for promoting ocular health/treating eyes (instant claim 11), the amounts of Vitamin C, Vitamin E, Zinc, Copper mixed to form the composition of Montesinos overlaps the claimed ranges for these components.  
For example, disclosed Vitamin C at 60-500 mg overlaps the claimed range of 250-2000 mg and the disclosed range allows for range of 250-500 mg.
For example, disclosed Vitamin E of 0-400 IU overlaps the claimed range of 30-100 IU and the disclosed range allows for a range of 30-100 IU.
Also, the disclosed Zinc at 15-80 mg overlaps the claimed range of 25-30 mg and the disclosed range allows for a range of 25-30 mg.
Also, the disclosed Copper at 0-2 mg overlaps the claimed range of 0.25 mg (250 mcg) to 0.5 mg (500 mcg) and the disclosed range allows for 0.25 to 0.5 mg.
Further also, the disclosed Lutein at 5-50 mg overlaps the claimed range of 9-12 mg and the disclosed range allows for 9-12 mg.
Further also, the disclosed range of Zeaxanthin at 0.25-12 mg overlaps the claimed range of 3-4 mg and the disclosed range allows for 3-4 mg.
Disclosed Selenium at 35-200 g (mcg) overlaps the claimed range of 50-100 mcg (g) and the disclosed range allows for 50-100 mcg (g) (instant claim 3).
Disclosed Astaxanthin at 0-5 mg overlaps the claimed range of 3-12 mg (instant claim 3) and the disclosed range allows for 3-5 mg.
In other words, composition comprising components in amounts within the ranges allowed by Montesinos is contemplated by Montesinos.   It would have been obvious to one of ordinary skill in the art at the effective date of the invention to blend the components, Vitamin C, Vitamin E, Zinc, Copper, Selenium, Lutein, Zeaxanthin, EPA, DHA, Astaxanthin (instant claim 7) to form a composition (instant claim 1) for promoting ocular health/treating eyes (instant claim 11) in amounts in the ranges allowed by Montesinos.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The composition of Montesinos containing Selenium and Astaxanthin meets the limitation of claim 3. 
The presence of DHA and EPA meets the requirement of claims 5 and 14.
Claim 6 depends on claim 1.  Claim 15 depends on claim 11.   Montesinos  has been described to render claims 1 and 11 prima facie obvious.   Montesinos does not teach that the daily dosage is based on a subject's weight or percent body fat.   However, it would have been 
Montesinos renders claims 1, 3, 5, 6, 7, 11, 14 and 15 prima facie obvious.

Claims 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montesinos (US 20130258168 A1), as applied to claims 1 and 7, in view of Jensen et al. (US 20110262553 A1) and Leonard (WO 2006055526 A2) and evidenced by (https://en.wikipedia.org/wiki/Zeaxanthin, 2004) that the principal natural form of zeaxanthin is the 3R-3R’.
Claim 2 depends on claim 1.   Claim 8 depends on claim 7.   
Montesinos has been described above to render claims 1 and 7 prima facie obvious.
Montesinos teaches that ascorbic acid is a preferred source of Vitamin C; Cholecalciferol is a source of Vitamin D; D-alpha tocopheryl succinate and mixed tocopherols, natural and mixed  are sources of Vitamin E; zinc oxide, zinc gluconate and zinc chelate are sources of Zinc; copper oxide, copper gluconate and copper amino acid chelate are sources of Copper (paragraph [0023]).   Montesinos differs from the requirement of claims 2 and 8 by not teaching the same source for zinc and copper, the form of Lutein and zeaxanthin. 
However, zinc acetate has been known to be used in compositions for treating eyes (see at least paragraph [0015] of Jensen et al. (US 20110262553 A1)).   
The principal natural form of zeaxanthin is the 3R-3R’ (https://en.wikipedia.org/wiki/Zeaxanthin, 2004).
Further, composition containing non-esterified lutein in combination with zeaxanthin, Vitamin C, Vitamin E, zinc and copper has been known to be used for treating ocular diseases 
Montesinos in view of Jensen and Leonard and as evidenced by (https://en.wikipedia.org/wiki/Zeaxanthin, 2004) that the principal natural form of zeaxanthin is the 3R-3R’ renders claim 2 and 8 prima facie obvious.

Claims 1, 3-7, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLMIERE et al. (US 2018/0042894).
OLMIERE teaches ophthalmic nutraceutical composition comprising Vitamins, trace elements, carotenoids, omega-3 fatty acids and resveratrol (see the whole document with emphasis on the abstract, paragraphs [0001], [0002], [0030]-[0037], [0110]-[0118]).   In particular embodiments, the composition comprises Vitamin C available in the form of ascorbic acid and at a daily dose of 50-500 mg or 240 mg or 120 mg, Vitamin E available as alpha-tocopherol and at daily dose of 10-500 mg or 30 mg
Vitamin B3 is present at 1-100 mg or 18 mg; Vitamin B6 is present at 1-10 mg or 2 mg; Vitamin B1 is present at 1-10 mg or 1.6 mg; Vitamin B12 is present at 0.0005 to 0.01 mg or 0.001 mg; and Vitamin B9 at 0.1 to 1 mg or 0.2 mg (paragraphs [0054]-[0061])
The composition further comprises Zinc as zinc oxide or zinc sulfate at daily dose of 5-100 mg or 12.5 mg; Copper as copper sulfate at 0.2-20 mg or 1 mg; Manganese at 1-10 mg or 1 mg; selenium at 0.01-0.1 mg or 0.025 mg; magnesium at 1-50 mg or 10 mg; zeaxanthin at daily dose of 0.5-10 mg or 2 mg; lycopene; astaxanthin; Lutein at daily dose of 2-50 mg or 10 mg; 
Eicosapentaenoic acid (EPA) at daily dose of 100-1000 mg or 380 mg or 172 mg; Docosahexaenoic acid (DHA) at daily dose of 100-1000 mg or 190 mg or 366 mg (paragraphs [0066]-[0084]).
The composition further comprises resveratrol and daily dose is equal to or greater than 1 mg, 2 mg …30 mg, 50 mg, 60 mg, 100 mg or 200 mg (paragraph [0085]-[0098]).    
Thus, OLMIERE teaches all the elements of claims 1, 3-5, 7 and 11 by disclosing blending/mixing Vitamin C, Vitamin E, Zinc, Copper, Lutein, Zeaxanthin, selenium and B Vitamins (instant claim 7) to form composition (instant claim 1) for promoting eye health or treating eye pathology (instant claim 11).    OLMIERE differs from claims 1, 3, 7 and 11 in that while OLMIERE teaches blending Vitamin C, Vitamin E, Zinc, Copper, Selenium, Lutein, Zeaxanthin, EPA, DHA, Astaxanthin and B-Vitamins (instant claim 7) to form a composition (instant claim 1) for promoting ocular health/treating eyes (instant claim 11), the amounts of Vitamin C, Vitamin E, Zinc, Copper, Lutein, Zeaxanthin and Selenium mixed to form the composition of OLMIERE overlaps the claimed ranges for these components.
For example, disclosed Vitamin C at 50-500 mg overlaps the claimed range of 250-2000 mg and the disclosed range allows for range of 250-500 mg.
For example, disclosed Vitamin E of 10-500 mg (14.9-746 IU)  overlaps the claimed range of 30-100 IU and the disclosed range allows for a range of 30-100 IU.
Also, the disclosed Zinc at 5-100 mg overlaps the claimed range of 25-30 mg and the disclosed range allows for a range of 25-30 mg.
Also, the disclosed Copper at 0.2-20 mg overlaps the claimed range of 0.25 mg (250 mcg) to 0.5 mg (500 mcg) and the disclosed range allows for 0.25 to 0.5 mg.
Further also, the disclosed Lutein at 2-50 mg overlaps the claimed range of 9-12 mg and the disclosed range allows for 9-12 mg.
Further also, the disclosed range of Zeaxanthin at 0.5-10 mg overlaps the claimed range of 3-4 mg and the disclosed range allows for 3-4 mg.
Disclosed Selenium at 0.01 mg (10 mcg) to 0.1 mg (100 mcg) overlaps the claimed range of 50-100 mcg (g) and the disclosed range allows for 50-100 mcg (g) (instant claim 3).
  In other words, composition comprising components in amounts within the ranges allowed by OLMIERE is contemplated by OLMIERE.   It would have been obvious to one of ordinary skill in the art at the effective date of the invention to blend the components, Vitamin C, Vitamin E, Zinc, Copper, Selenium, Lutein, Zeaxanthin, EPA, DHA, Astaxanthin (instant claim 7) to form a composition (instant claim 1) for promoting ocular health/treating eyes (instant claim 11) in amounts in the ranges allowed by OLMIERE.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The composition of OLMIERE containing Selenium meets the limitation of claim 3. 
The presence of DHA and EPA meets the requirement of claims 5 and 14.
The presence of resveratrol meets the requirement of claim 4.
Claim 6 depends on claim 1.  Claim 15 depends on claim 11.   OLMIERE  has been described to render claims 1 and 11 prima facie obvious.   OLMIERE does not teach that the daily dosage is based on a subject's weight or percent body fat.   However, it would have been obvious to one of ordinary skill in the art to determine a subject-specific dosage value on the basis of mg/kg body weight, as a matter of routine experimentation. 

Claims 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLMIERE et al. (US 2018/0042894), as applied to claims 1 and 7, in view of Jensen et al. (US 20110262553 A1) and Leonard (WO 2006055526 A2) and evidenced by (https://en.wikipedia.org/wiki/Zeaxanthin, 2004) that the principal natural form of zeaxanthin is the 3R-3R’.
Claim 2 depends on claim 1.   Claim 8 depends on claim 7.   
OLMIERE has been described above to render claims 1 and 7 prima facie obvious.
OLMIERE teaches that Vitamin C available in the form of ascorbic acid and at a daily dose of 50-500 mg or 240 mg or 120 mg, Vitamin E available as alpha-tocopherol.   OLMIERE differs from the requirement of claims 2 and 8 by not teaching the same source for zinc and copper, the form of Lutein and zeaxanthin. 
However, zinc acetate has been known to be used in compositions for treating eyes (see at least paragraph [0015] of Jensen et al. (US 20110262553 A1)).   
The principal natural form of zeaxanthin is the 3R-3R’ (https://en.wikipedia.org/wiki/Zeaxanthin, 2004).
Further, composition containing non-esterified lutein in combination with zeaxanthin, Vitamin C, Vitamin E, zinc and copper has been known to be used for treating ocular diseases (see the whole document of Leonard, with emphasis on first paragraph of page 66 and claim 1).   Therefore, at the effective date of the invention, the artisan would be motivated to use these Minerals and Vitamins as taught by OLMIERE or use these Minerals and Vitamins from other sources such as those disclosed by Jensen and Leonard in the composition of OLMIERE.   There is no factual evidence that the sources of zinc as zinc acetate and copper as copper sulfate chelate provides unexpected results over copper and zinc from different sources.   The natural form of zeaxanthin is isomeric form of 3R,3R’. 
OLMIERE in view of Jensen and Leonard and as evidenced by (https://en.wikipedia.org/wiki/Zeaxanthin, 2004) that the principal natural form of zeaxanthin is the 3R-3R’ renders claim 2 and 8 prima facie obvious.

Claims 9, 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Art of Interest: WAGENAAR (EP 3 106 158 A1 teaches that Vitamin K effectively treats macular degeneration (see the whole document).

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613